Jones, Judge:
This claim is for $573.66, plus $31.57 interest, for frozen foods sold and delivered to Cedar Lakes, an FFA and FHA Camp at Ripley, West Virginia, under the supervision of the Division of Vocational Education of the State Department of Health. The basis of this claim is substantially the same as that recited in *127the Court’s opinion filed contemporaneously herewith in the claim of C. A. Robrecht Company, Inc., versus Department of Education (No. D-10A), and the Court’s view of the evidence and its conclusions in favor of the claimant are the same.
The invoice of August, 1966, in the amount of $109.25, is shown to have been paid; and it is the opinion of the Court that the remainder of the claim excepting interest, in the amount of $464.41, in equity and good conscience should be paid, and, accordingly, an award is hereby made to the claimant, C. A. Robrecht Company, Inc., in the amount of $464.41.